DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 11/1/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A vibrator generator comprising: a frame; a swing unit; and an elastic member, wherein the frame and the swing unit are connected via the elastic member, the elastic member includes a first joint portion connected to the swing unit, a second joint portion connected to the frame, and a beam portion including divided two beams, the divided two beams being a first beam and a second beam, and the first beam and the second beam are lined in a swing direction of the swing unit.”
Claim 5: “A vibrator generator comprising: a frame; a bottom plate; a top plate; a swing unit; and an elastic member, wherein the frame and the swing unit are connected via the elastic member, the elastic member includes a first joint portion connected to the swing unit, a second joint portion connected to the frame, and a beam portion including divided two beams, the divided two beams being a first beam and a second beam, and each of the first beam and the second beam opposes the bottom plate and the top plate.”
Claim 9: “A vibrator generator comprising: a frame; a swing unit; and an elastic member, wherein the frame and the swing unit are connected via the elastic member, the elastic member includes a first joint portion connected to the swing unit, a second joint portion connected to the frame, and a beam portion including divided two beams, the divided two beams being a first beam and a second beam, and each of the first beam and the second beam are lined in a planar view of the swing unit.”
Park et al. (US 2012/0049660; IDS) is cited as prior art most closely related to the claimed invention.
Park teaches a vibrator generator comprising: a frame; a swing unit; and an elastic member, wherein the frame and the swing unit are connected via the elastic member, the elastic member includes a first joint portion connected to the swing unit, a second joint portion connected to the frame.
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurita et al. (US 2022/0231588) teaches a linear vibration motor provided with a housing, vibrator, and a first and second shaft.
Oonishi et al. (US 2022/0085709) teaches a vibration generator including a first and second integrated elastic support bodies, a vibrator, and a coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832